The opinion of the Court was delivered by
O’Neall, J.
In this case we concur in the decision of the Chancellor.
In the Cases of Young and Lenoir vs. Sylvester (1 Bail. 632), it’ was decided that the executory devise of freedom to, the slaves now in dispute after the death of Mrs. Wright'was void, and that they reverted to the estate of the testator at her death. This interest in the testator, or rather in his executors, or administrators, might have passed under the residuary clause of his will, if there had been any, sufficiently comprehensive to pass it. In the absence of any such clause,, he must be regarded as having died intestate as to it, and it is distributable under the Act of distributions. It is perfectly immaterial in. this point of view, whether at the death of the testator, the devise of freedom might have been executed, and subsequently became unlawful, and -therefore, impossible to be executed. It was contingent, and might or might not take effect, and until the actual emancipation took place, the right of property remained in the legal representatives of the testator. The remainder or reversion after the death of his wife, was part of his estate, and upon the executory devise over becoming impossible, that remainder or reversion was undisposed of by his will, and was distributable among his-distributees entitled to distribution at his death.
It is, therefore, ordered and decreed, that the decree of Chancellor Johnston be affirmed.
Johnson and Harper,-JJ. concurred.

Decree affirmed■